Citation Nr: 0946283	
Decision Date: 12/07/09    Archive Date: 12/18/09

DOCKET NO.  06-19 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for residuals of frostbite 
(cold injury residuals) to the upper and lower extremities.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Fields, Associate Counsel 




INTRODUCTION

The Veteran served on active duty from November 1952 to 
September 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.

The Board notes that, after the last supplemental statement 
of the case was issued by the RO in November 2007, the 
Veteran submitted additional evidence in support of his 
claim.  When the Board receives pertinent evidence that was 
not initially considered by the agency of original 
jurisdiction (AOJ), the evidence must be referred to the AOJ 
for review unless the claimant waives this procedural 
requirement.  38 C.F.R. §§ 20.800, 20.1304(c) (2009).  As the 
Veteran waived AOJ review of the newly submitted evidence in 
a March 2008 statement, the Board may properly consider such 
evidence at this time.  Id.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran was exposed to extreme cold during service, he 
currently has cold injury residuals of the upper and lower 
extremities, and such disabilities are related to his in-
service cold exposure.


CONCLUSION OF LAW

Cold injury residuals of the upper and lower extremities were 
incurred during active duty military service.  38 U.S.C.A. §§ 
1101, 1110¸ 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. § 3.303 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

As the Board's decision herein to grant service connection 
for cold injury residuals to the upper and lower extremities 
constitutes a full grant of the benefit sought on appeal, no 
further action is necessary to comply with the Veterans 
Claims Assistance Act of 2000 and implementing regulations.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Where a disease is 
diagnosed after discharge, service connection may be granted 
when all of the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

Generally, to establish direct service connection, there must 
be medical evidence of a current disability; medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disability.  38 C.F.R. § 3.304; see also Barr 
v. Nicholson, 21 Vet. App. 303, 307 (2007); Hickson v. West, 
12 Vet. App. 247, 253 (1999).  However, under C.F.R. § 
3.303(b), the nexus element may be established based on 
medical or lay evidence where there is competent evidence of 
continuity of symptomatology.  Barr, 21 Vet. App. at 307.

The Board, as fact finder, retains the discretion to make 
credibility determinations and weigh the lay and medical 
evidence submitted.  Buchanan v. Nicholson, 451 F.3d 1331, 
1337 (Fed. Cir. 2006).  However, competent lay testimony may 
not be rejected unless it is found to be mistaken or 
otherwise deemed not credible.  McLendon v. Nicholson, 20 
Vet. App. 79, 84 (2006).  Lay evidence may not be deemed not 
credible solely due to the absence of contemporaneous medical 
evidence.  Buchanan, 451 F.3d at 1337.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

In this case, the Veteran contends that he currently has cold 
injury residuals as a result of in-service exposure to 
extreme cold while serving in a surgical hospital in South 
Korea.  He states that he would get cold at night and would 
hold his arms against himself to keep warm and, as a result, 
both of his arms have been stiff and he has not been able to 
fully extend his elbows since service.  Additionally, the 
Veteran reports that his feet were continually numb and his 
toes would stick together during service.  He claims that, as 
a result, both of his feet now ache constantly, especially 
during the winter, and he has trouble walking and has to wear 
thick-soled shoes and two pairs of socks in the winter.  See, 
e.g., statements dated in August and October 2004, December 
2007.  

The Veteran's service records are fire-related, but copies of 
the available records are included in the claims file.  His 
available service personnel records indicate that he served 
in the 45th Surgical Unit in Korea from June 1953 through 
August 1954.  His service treatment records, which appear to 
be incomplete, reflect no treatment for cold injury.  The 
Veteran reports alternately that he was never checked for his 
arm problems prior to August 2004 and that he was "taken 
care of" during service, although he could not remember if 
he was formally treated for cold exposure.  At an October 
2007 VA examination, the Veteran reported that he was treated 
approximately two weeks during the winter of 1953 to 1954 at 
a field hospital.   

The Board notes that the Veteran reported in his April 2004 
claim that he is a combat veteran.  Under 38 U.S.C.A. 
§ 1154(b), if evidence of record establishes that a veteran 
engaged in combat with the enemy, it will be presumed that 
the claimed in-service event or injury occurred as he or she 
reported if such event or injury is consistent with the 
circumstances, conditions, or hardships of such service.  
However, the claimant must still demonstrate both the 
presence of a current disability and competent evidence of a 
nexus between the in-service event and the disability in 
question.  See Dalton v. Nicholson, 21 Vet. App. 23, 36-37 
(2007); Jensen v. Brown, 19 F.3d 1413 (Fed.Cir. 1994); Wade 
v. West, 11 Vet. App. 302 (1998).   In this case, the 
Veteran's service personnel records reflect that he 
participated in a battle or campaign in Korea in the summer 
to fall of 1953.  As the Veteran claims that he sustained 
cold injuries during the winter of 1953, they are not 
consistent with any possible participation in combat, such 
that the presumption under 38 U.S.C.A. § 1154(b) would not 
apply.  

Nevertheless, despite the lack of documentation of in-service 
cold exposure or treatment or complaints for cold injury, the 
Veteran is competent to testify as to such facts because they 
were observable with his own senses.  See 38 C.F.R. 
§ 3.159(a)(2); Barr, 21 Vet. App. at 307-08.  Moreover, the 
AOJ acknowledged some level of cold exposure during service 
in Korea in its November 2007 supplemental statement of the 
case.  As such, the Board finds that the Veteran was exposed 
to extreme cold and may have sustained cold injuries during 
service.
        
With regard to the existence of a current disability, the 
claims file includes VA treatment records dated from March 
1995 through October 2007, as well as private treatment 
records from Sacred Heart Hospital, dated in June 2006.  The 
VA records reflect that the Veteran had no history of gout, 
rheumatoid arthritis, or lupus, but that he reported joint 
discomfort in October 2000 and intermittent mild arthritic 
discomfort in November 2001.  He was first diagnosed with 
osteoarthritis in August 2004.  At that time, the VA 
physician noted that the Veteran reported having pain in his 
arms and a lot of trouble with his elbows, saying that he 
could not fully extend them and came within 10 degrees of 
full extension.  In June 2006, the Veteran was treated in the 
emergency room at Sacred Heart Hospital for swelling in his 
right foot.  He reported having frequent swelling in his feet 
if he sat for a long time and that the swelling disappeared 
at night but returned when he was up for a short while.  The 
Veteran was discharged with arthralgia, dependent edema.  In 
addition, he was diagnosed with arthritis of the right foot 
with calcaneal spur, dependent edema, and hypertension.  In 
October 2007, the Veteran reported to a VA physician that he 
had pain in his feet at night and when he walked.
        
The Veteran was afforded a VA examination in October 2007.  
At that time, he reported symptoms of swelling and pain in 
both hands and feet and some difficulty with full extension 
at the elbows associated with pain and discomfort.  He 
further reported sensitivity to cold, and he complained of a 
Raynaud's-type phenomena.  The Veteran stated that he had 
chronic pain associated with colder weather, including 
numbness, tingling, and burning in the hands, feet, and 
elbows, and some excessive sweating of the feet.  He reported 
no tissue breakdown or ulcerations from frostbite, no color 
changes in the skin, and no skin thickening or thinning.  
        
Objective examination revealed normal reflexes in both upper 
and lower extremities, and normal dull, light touch in a 
laboratory sense.  The Veteran had noticeable decreased 
pinprick over his hands and feet, and some mild motor 
weakness in the hands and feet with a 4/5, but no evidence of 
muscle atrophy.  There was evidence of stiffness in his 
elbows with a loss of complete extension -24 degrees 
bilaterally but flexion to 145 degrees, with normal forearm 
supination from 0-85 degrees and pronation from 0-80 degrees.  
There was no evidence of pain, fatigue, lack of endurance, or 
change in range of motion in repetitive motion for the 
Veteran's elbows, wrist, or hands.  Concerning his feet, 
there was no evidence of any tenderness, swelling, or 
deformity; normal skin texture and no callus formation; no 
tenderness, edema, erythema, or tissue loss; and no pain, 
fatigue, lack of endurance, or change in range of motion upon 
repetitive range of motion.  The Veteran's extremities were 
warm with no evidence of skin atrophy or Raynaud's phenomena.  
X-rays showed bilateral degenerative joint disease in both 
elbows, arthritic changes in the interphalangeal joints of 
the first digits in both hands, and bilateral calcaneal spur 
formation.  
        
The VA examiner diagnosed the Veteran with peripheral 
neuropathy involving the forearms, hands, and feet.  He noted 
objective findings of mild sensory changes in both upper and 
lower extremities, bilateral elbow osteoarthritis, bilateral 
hand osteoarthritis of the interphalangeal joints in the 
first digits, and bilateral calcaneal spurs.  The VA examiner 
concluded that he was unable to render an opinion as to 
whether the Veteran's current conditions were related to 
frostbite during service without resulting to mere 
speculation.  However, he did not indicate why speculation 
would be necessary.

The Veteran's claims file was subsequently referred for a 
medical opinion by a Veterans Health Administration (VHA) 
specialist.  In an August 2009 letter, a VHA neurologist 
stated that the Veteran's current peripheral neuropathy in 
the upper and lower extremities, as well as his arthritis of 
the fingers, are recognized long-term complications of cold 
injuries.  Additionally, the VHA neurologist concluded that 
it is at least as likely as not that such cold injury 
residuals are related to the Veteran's reported cold exposure 
during active duty service.  

Based on the foregoing evidence, the Board finds that the 
Veteran was exposed to extreme cold during service, he 
currently has cold injury residuals of the upper and lower 
extremities, and such conditions are related to his in-
service cold exposure.  Accordingly, the Veteran is entitled 
to service connection for cold injury residuals of the upper 
and lower extremities.


ORDER

Service connection for cold injury residuals to the upper and 
lower extremities is granted.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


